 I)E(ISIO()NS OF NA'II()NAI I.AB(R REI.AIIONS BOARDGlaziers and Glassworkers Local Union No. 1075, af-filiated with International Brotherh>ood of Paintersand Allied Trades, AFL-CIO and Temcor and Ar-thur Neumann & Brothers, Inc. and InternationalAssociation of Bridge, Structural and OrnamentalIron Workers Local Union No. 67, AFL-CIO. Case18-CD 234August 9, 1979DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNIN(, ANI) MEMBERS JENKINSAND PENEI.I ()This is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended. following acharge filed by Temcor, herein called the Employer,alleging that Glaziers and Glassworkers l.ocal UnionNo. 1075, affiliated with International Brotherhood ofPainters and Allied Trades, AFL-CIO. herein calledGlaziers. had violated Section 8(b)(4)(D) of the Actby engaging in certain proscribed activity with an ob-ject of forcing or requiring the Employer to assigncertain work to its members rather than to employeesrepresented by the International Association ofBridge, Structural and Ornamental Iron Workers Lo-cal Union No. 67, AFL CIO, herein called the IronWorkers.Pursuant to notice, a hearing was held before Hear-ing Officer Floyd M. Child II on April 26. 1979. Allparties appeared and were afforded full opportunityto be heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. TIlE BUSINESS OF THE EMPLO.YERThe parties stipulated, and we find, that the Em-ployer is a California corporation with offices andmanufacturing facilities in Torrance. California. It isengaged in the manufacture and installation of geode-sic roof structures. During the past 12 months, a rep-resentative period, the Employer sold and shippedgoods and services valued in excess of $50,000 fromits California manufacturing facility directly to cus-tomers across state lines. The parties also stipulated,and we find, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act, and it will effectuate the purposes of the Actto assert jurisdiction herein.II. 1Ii: AIIBOR R(iANI/A I()NS INVOI VII)The parties stipulated, and we find,. that the IronWorkers and the Glaziers are labor organizationswithin the meaning of Section 2(5) of' the Act.[I1. 1ill- I) Il lA. Backg/round atrnl ctrs o the Dispute'Ihe Employer is a subcontractor lor the manufac-ture and installation of a large geodesic dome whichis part of a botanical center for the cit! of )esMoines. Iowa. The various parts of' the dome arcmanufactured in ('alitfornia and then shipped toIowa. The aluminum frame members from the geode-sic dome were erected by members of the Iron Work-ers that were hired by the Employer. These same em-ployees were assigned by the Employer to install theacrylic panels in the dome. The disputed work con-sists solely of the installation of the acrylic panels.The Employer started construction on the geodesicdome on approximately October 31, 1978. Accordingto Richard Wacker, the Employer's field superinten-dent, a representative of the Glaziers approached himin November 1978 to ask ift' the Employer was goingto assign the installation of' the acrylic panels to theGlaziers. Wacker replied "No" and said that the Em-ployer had already made the assignment to the IronWorkers. On approximately December 18. 1978. theGlaziers began picketing the main gate (and only en-trance) of the jobsite. The employees of several othersubcontractors refused to cross the picket line. On ap-proximately January 1. 1979. the Employer shutdown the job because of the picketing and theweather conditions. Thereafter, the Glaziers sub-mitted the work dispute to the Impartial Jurisdic-tional Disputes Board, herein called IJDB. On Febru-ary 15, 1979, the case was heard, and the disputedwork was awarded to the Glaziers by the IJDB. Fol-lowing the reopening of the job on March 12, 1979,the Employer again refused to assign the work to theGlaziers. and the Glaziers resumed picketing. hepicketing continued through the day of the hearingon April 26. 1979.B. The Wor i Di.puteThe work in dispute involves the hoisting and in-stallation of preformed acrylic panels into the alumi-244 NLRB No. 1680 Glaziers resumed picketing to obtain the disputedwork. The picketing by the (;laziers continued at thetime of the hearing on April 26, 1979. hese factsestablish reasonable cause to believe that Section8(b)(4)([)) was violated.The Glaziers contends, however, that an agreed-upon method for the voluntar\ adjustment of the dis-pute exists. We disagree. It is well settled that theBoard will deter to the IJDB only when all partiesinvolved in the work dispute are bound. Thus, defer-ral is not appropriate when the unions alone arebound, but the employer has not agreed to be boundb> the IJDB proceeding. The Glaziers predicates itscontention that the Employer is bound bh the IJDBdetermination on the Emplo\er's agreement with theInternational Iron Workers. which provides in rel-evant part:6. The Employer agrees to abide by the gen-eral working Rules of this Association and topay the Scale of wages. work the schedule ofhours and conform to the conditions of employ-ment in force and effect in the locality in whichthe Employer is performing or is to performwork, provided that such conditions are not inviolation of the National Labor Relations Act.It is readily apparent that the Employer onlyagreed to be bound by Local 67's wages. hours, andworking conditions. We fail to see how the nationalagreement binds the Employer to the IJDB. Nor isthere any other stipulation or agreement that bindsthe Employer to the IDB. Thus. any connection be-tween the Employer and the IJDB in the instant caseis even more tenuous then the connection between theemplover and the IJDB in Local 301. International,4ssociation o/ Bridge, Structural and Ornamental IronWorkXer. AFL-CIO (Spancrete Northeast, Inc.). 235NLRB 1222 (1978), where the Board found noagreed-upon method for voluntary adjustment of thedispute to which all the necessary parties were bound.In Spancrete (at 1223) the "only tie between an em-plover and a disputes settlement tribunal is a provi-sion in a contract between an employer and a unionstating that the assignment of work will be made inaccordance with decisions of public and private tribu-nals .... The Board did not regard the contract asbinding the employers to submit jurisdictional dis-putes to a particular tribunal, i.e., it found that "sucha general work jurisdiction standard does not providea sufficientl) definite connection between the Em-ployer and the Impartial Jurisdictional DisputesBoard .... We find Spancrete. supra,. controllinghere.' Since there is no agreed-upon method for them We also note that the Employer did not. nor was It invited lo. participatein the IJD)B proceeding. Rather. the record shows that the mploer becameaware of the IJDB proceeding onls after it was ntormed ot the IJDB'sa., ardnum frame of a geodesic dome at the botanical centeron Riverside Drive in Des Moines, Iowa.(C. 7ih ( 'ontentionf ,lt/he PartiesThe Employer contends that its assignment of thedisputed work to the Iron Workers was proper. Insupport of its contention, the Employer relies on rec-ord evidence that it has signed a contract with Inter-national Association of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO, herein called theInternational Iron Workers, binding it to local wagesand working conditions on its jobs around the coun-try; that it employed employees represented by IronWorkers to install the acrylic panels on each geodesicdome it constructed around the country: and that itselected Iron Workers because its members can safelyclimb the dome structure and install the acrylic pan-els without using scaffolding. Finally, the Employercontends that it is not bound by the IJDB proceeding,that it did not participate in the proceeding, and thatit received no notice that the IJDB was consideringthe dispute until it received notice of the award fromthe IJDB.The Iron Workers takes essentially the same posi-tion as the Employer on the merits. It further con-tends that the award of the IJDB is voluntary and notbinding on Iron Workers.Respondent Glaziers takes the position that it andthe Iron Workers are signatories to contracts thatbind both of them by the decision of the IJDB. Inaddition, the Iron Workers claims that the Employeris similarly bound through its contractual and verbalagreements with the Iron Workers. On the merits, theGlaziers contends that its members have the climbingskills necessary to perform the disputed work, that itsmembers have performed similar work on otherdomes in central Iowa, and that the installation of thepanels is the traditional work of the Glaziers.D. Applicabilia of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violatedand that the parties have not agreed upon a methodfor the voluntary adjustment of the dispute.The record shows that a representative of the Gla-ziers claimed the disputed work for its members inNovember 1978 and that the Glaziers picketed in De-cember 1978 to obtain the disputed work. During ear-ly 1979, while the job was delayed because of badweather, the Glaziers submitted the matter to theIJDB and received the assignment of the disputedwork from the IJDB. The Glaziers again claimed thework and was refused in March 1979. Thereafter, the1 FM(OR81 [)I(ISI()NS ()OF NAI I()NAI. IABOR RE.AI IO()NS BOARD)voluntary adjustment of' the dispute to which all thenecessary parties to the dispute are bound, we findthat this dispute is properly before the Board for de-termination.F. Mcrits of lte Di.sp)uteSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to and balancing all relevant fac-tors.2The following factors are relevant in making thedetermination of the dispute befbre us:I. Collective-bargaining agreementsThere is no certification which covers the work indispute. The Employer has signed, however, a na-tional agreement with the International Iron Work-ers. Although the national agreement does not specif-ically describe the work in dispute. the Employer'suniform practice has been to employ employees rep-resented by Iron Workers locals to perform not onlythe construction of the geodesic dome structure butalso the installation of the acrylic panels pursuant tothe broad coverage of the national agreement. TheEmployer has no agreement with the Glaziers. Thus,we find that the contract weighs in favor of awardingthe work in dispute to employees represented by theIron Workers.2. The Employer's preference, assignment, and pastpracticeIt has been the Employer's practice to assign theinstallation of the acrylic panels of geodesic domes toemployees represented by the Iron Workers. Thus,the record shows that the Employer has built 14 simi-lar geodesic domes in various parts of the UnitedStates since 1968 and that employees represented bythe Iron Workers have not only constructed thedomes but also installed the acrylic panels on eachsuch job. We conclude therefore that the Employer'spreference, assignment, and past practice favorawarding the disputed work to employees representedby the Iron Workers.3. Industry and area practiceAs indicated supra, the Employer builds geodesicdomes with acrylic panels in various parts of theUnited States. Since 1968 the Employer has assigned2 N. L. R B. v. Radio & Television Broadcast Engineers Lnion L.ocal 1212.International Brotherhood of Electrical Workers. A FL. CIO [(olumbia Broad-casting Sovvtem. 364 U.S. 573 (1961): International Association of Machinits.Lodge VNo. 174J., AFI. ('10 (J .4. Jones (onstruction (Conrpanle). 135 NLRB1402 (1962).the work of installing the acrylic panels in all 14 suchdomes it has constructed to employees represented bythe Iron Workers. There is no other record evidenceas to industry practice.Albert Fiscus, a representative of' the G(laziers, tes-tified that employees represented by the Glaziers haveinstalled acrylic or glass panels on several domes inIowa. We note, however, that Fiscus also testifiedthat scaffolding was used in the installation of two ofthe domes and that the other two domes were not aslarge as the dome in dispute here. Adron Floyd. ageneral representative of' the Glaziers. testified thatthe IJIDB award was based on trade practice, but hedid not describe the evidence that was submitted tothe IJI)B.We find that industry and area practice do notweigh in favor of either party.4. Skills, economy, and efficiencyThe Employer's representative, Roger E. Rogers,testified that the Employer assigned the work in dis-pute to employees represented by the Iron Workersbecause it knew their experience and ability to safelyand efficiently climb the geodesic dome structurewithout constructing or using scaffolding.3The Em-ployer noted that ironworkers are particularly suitedto safely climb and work on the geodesic dome struc-ture because they had constructed the frame structureitself: The Employer further claims that using thesame employees both to construct the geodesic domeframework and to install the acrylic panels contrib-utes to increased economy and efficiency of opera-tions. The Glaziers claims that its members also havethe skills to perform the work in dispute. From theforegoing and the entire record, we conclude that theeconomy and efficiency of the Employer's operationstend to favor the employees represented by the IronWorkers.ConclusionsUpon the entire record in this proceeding and afterfull consideration of all the relevant factors, we con-clude that the Employer's employees who are repre-sented by Iron Workers are entitled to perform thework here in dispute. We reach this conclusion on thebasis of the Employer's long-established practice ofassigning the work in dispute to employees repre-sented by appropriate Iron Workers locals, the collec-tive-bargaining agreement between the Employer andthe International Iron Workers, the efficiency andeconomy of the Employer's operations, and the Em-We note that scaffolding was used by glaziers in installation of panels ontwo of the four domes described by Glaziers representatives. See sec. III. E.,3. and area practice," upra. dome at the botanical center on Riverside Drive inDes Moines, Iowa.2. Glaziers and Glassworkers Local Union No.1075, affiliated with International Brotherhood ofPainters and Allied Trades, AFLCIO,. is not, andhas not been, entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require the Employerto award the above work to its members or employeesit represents.3. Within 10 days from the date of this Decisionand Determination of Dispute, Glaziers and Glass-workers Local Union No. 1075. affiliated with Inter-national Brotherhood of Painters and Ailied Trades.AFL-CIO. shall notify the Regional Director for Re-gion 18, in writing, whether it will or will not refrainfrom forcing or requiring Temcor, by means pro-scribed by Section 8(b)(4)(D) of the Act, to award thework in dispute to its members rather than to employ-ees represented by International Association ofBridge, Structural and Ornamental Iron Workers Lo-cal Union No. 67, AFL-CIO.ployer's assignment and preference. Accordingly, weshall determine the dispute by awarding the disputedwork to the Employer's employees represented by theIron Workers, but not to any labor organization ofwhich these employees are members. Our determina-tion is limited to the particular controversy whichgave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following determination of dispute:1. Employees employed by Temcor, who are cur-rently represented by International Association ofBridge, Structural and Ornamental Iron Workers Lo-cal Union No. 67, AFL-CIO. are entitled to performthe work of the hoisting an installation of preformedacrylic panels into the aluminum frame of a geodesicTEMCOR83